ACCEPTED
                                                                             03-14-00708-CV
                                                                                     7815487
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                      11/13/2015 10:32:11 AM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                   CAUSE NO. 03-14-00708-CV

                                                          RECEIVED IN
                                                     3rd COURT OF APPEALS
         IN THE COURT OF APPEALS FOR THE           THIRD AUSTIN, TEXAS
                   JUDICIAL DISTRICT                11/13/2015 10:32:11 AM
                     AUSTIN, TEXAS                     JEFFREY D. KYLE
                                                             Clerk



                       KARLA MERRICK,

                                       Appellant

                                v.

BONNIE HELTER, Individually and as Independent Executor of the
         Last Will and Testament of J.C. Cole, Deceased
                                         Appellee.
_________________________________________________________


   CHANGE OF ADDRESS FOR APPELLANT’S COUNSEL
_________________________________________________________



        From the Probate Court #1, Travis County, Texas



                                PAUL M. BOHANNON
                                Bohannon Legal PLLC
                                7139 Avalon Bend Circle
                                Spring, Texas 77379
                                281.798.7466
                                281.254.7914 Fax
                                Paul@BohannonLegal.com
                                SBN 02563500
THIS WILL CERTIFY that I served a copy of the Change of Address on

opposing counsel of record by way of eServe on November 12, 2015.




                              Paul M. Bohannon
                              Bohannon Legal PLLC
                              7139 Avalon Bend Circle
                              Spring TX 77379
                              281.798.7466
                              281.254.7914 Fax
                              Paul@BohannonLegal.com
                              SBN 02563500